This is a companion case of Homer Kay et al. v. John M. Walling et al., No. 13436, in which the opinion of the court, afiirming the judgment of the lower court in said cause, has this day been handed down. The facts in the instant case are similar and the same questions are involved as in the case of Homer Kay et al. v. John M. Walling et al., supra; and under a stipulation, filed in the instant case by the parties, that the judgment in the instant case follow and abide by the judgment in the companion case herein referred to, the judgment of the trial court in the instant case is affirmed.
By the Court: It is so ordered.